Title: From Thomas Jefferson to Deborah Stewart, 30 May 1806
From: Jefferson, Thomas
To: Stewart, Deborah


                        
                            Madam
                     
                            Monticello May 30. 06.
                        
                        I avail myself of the return of the post which brought me yesterday only your favor of May 22d. to
                            acknowledge it’s reciept. it has been considered as a necessary rule that the President should not give letters of
                            introduction or recommendation to persons going to other parts of the world, and from this rule there has not been a
                            single instance of departure. altho’ prevented by this from fulfilling your request exactly in the form you desire, yet I
                            am happy in being enabled to comply substantially with it. having to write a private letter to Genl. Armstrong, I shall
                            with great pleasure insert in it a paragraph answering the wishes expressed in your letter. this letter will go by the
                            present post to the Secretary of state to be covered with his dispatches. wishing you a pleasant voyage, and all that
                            justice which you have hitherto failed to recieve, I beg leave to tender you my salutations and assurances of great esteem
                            & respect.
                        
                            Th: Jefferson
                     
                        
                    